IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,027-02


EX PARTE ANTHONY DEWAYNE DOYLE





ON APPLICATION FOR WRIT OF HABEAS CORPUS
AND MOTION TO STAY HIS EXECUTION 
IN CAUSE NO. W03-45484-I(B) IN THE CRIMINAL DISTRICT COURT #2
DALLAS COUNTY


Per Curiam. 


O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5 and a motion to stay
applicant's execution. (1)
	In May 2004, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, and the trial court,
accordingly, set punishment at death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Doyle v. State, No. AP-74,960 (Tex. Crim. App. May 10,
2006)(not designated for publication).
	Applicant filed his initial post-conviction application for writ of habeas corpus in the
convicting court on November 7, 2005.  This Court denied relief.  Ex parte Doyle, No. WR-67,027-01 (Tex. Crim. App. Jan. 23, 2008)(not designated for publication).  Applicant filed
this his first subsequent application for a writ of habeas corpus in the trial court on March 17,
2014.  
	In his subsequent writ application, applicant asserts that his death sentence cannot
stand because the State unknowingly presented false evidence at trial which violated his right
to due process.  We have reviewed applicant's claim and find that it fails to meet the dictates
of Article 11.071 § 5.  Accordingly, we dismiss the application as an abuse of the writ
without considering the merits of the claim, and we deny applicant's motion to stay his
execution.
	IT IS SO ORDERED THIS THE 21st DAY OF MARCH, 2014.
Do Not Publish
1.   Unless otherwise indicated, all references to Articles are to the Texas Code of
Criminal Procedure.